******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. EVANDRO P. LIMA
                (SC 19736)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.
       Argued November 9, 2016—officially released May 16, 2017

   Vishal K. Garg, for the appellant (defendant).
  James M. Ralls III, assistant state’s attorney, with
whom, on the brief, were Maureen T. Platt, state’s attor-
ney, and John J. Davenport, supervisory assistant
state’s attorney, for the appellee (state).
                           Opinion

   PALMER, J. The defendant, Evandro P. Lima,
appeals1 from the judgment of the trial court, which
denied his motion to vacate his guilty plea to one count
of conspiracy to commit larceny in the third degree in
violation of General Statutes §§ 53a-124 and 53a-48. The
defendant claims that the trial court abused its discre-
tion in denying that motion because, under General
Statutes § 54-1j (a),2 the court was required but failed to
ask the defendant whether he had spoken with counsel
about the possible immigration consequences of plead-
ing guilty before accepting the plea offer. We disagree
with the defendant that the trial court improperly failed
to inquire of the defendant whether he had consulted
with counsel about the possible immigration conse-
quences of his guilty plea because the defendant
expressly acknowledged that he understood those con-
sequences, which is all that was required for purposes
of § 54-1j (a). We therefore affirm the judgment of the
trial court.
  The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. The
defendant entered a plea of guilty under the Alford
doctrine3 to conspiracy to commit larceny in the third
degree after he and a friend took an automobile worth
approximately $10,000 from a dealership for a test drive
and never returned it. During the plea canvass, when
the court asked the defendant whether he had discussed
with his attorney the case and his decision to plead
guilty, he answered in the affirmative. The defendant
also responded in the affirmative when the court asked
him whether he understood that, if he was not a citizen,
his conviction could result in his ‘‘removal from the
United States, exclusion from readmission or denial of
naturalization . . . .’’ At the conclusion of the plea can-
vass, the trial court also asked the assistant state’s attor-
ney and defense counsel whether there was any reason
why the court should not accept the defendant’s plea,
and both responded that they were not aware of any
such reason. Following the plea canvass, the court sen-
tenced the defendant to one year of incarceration.
   Thereafter, pursuant to § 54-1j (a) and (c), the defen-
dant filed a motion to vacate his guilty plea, claiming
that the trial court improperly failed to determine
whether he had spoken to defense counsel about the
possible immigration consequences of pleading guilty
before the court accepted the defendant’s plea. The
trial court denied the defendant’s motion, concluding
that § 54-1j (a) contains no requirement that the court
ask the defendant whether he had discussed with coun-
sel the possible immigration consequences of pleading
guilty; rather, it requires the court to ask only whether
he understood that pleading guilty could have such
consequences. Under the trial court’s reading of the
statute, only if the defendant had answered the court’s
question in the negative was it obligated to conduct an
additional inquiry.
  The defendant claims on appeal that § 54-1j (a) is
ambiguous as to whether the trial court was required to
make an express inquiry of the defendant to determine
whether he had discussed with counsel the possible
immigration consequences of pleading guilty. The
defendant contends that this ambiguity arises from the
fact that, although the statute provides that the trial
court must allow a defendant time to discuss with coun-
sel those possible consequences of his plea if he has
not already done so, it is silent as to the manner in
which the trial court is to determine whether such a
discussion had taken place. According to the defendant,
two possibilities exist. The first is that, before accepting
the defendant’s plea, the court must ask the defendant
directly whether he has discussed the immigration con-
sequences of the plea with his attorney. The second is
that the court may ascertain whether such a discussion
had taken place when it asks the defendant whether
he understands that his plea could carry with it certain
adverse immigration consequences because, if the
defendant has not previously discussed that issue with
counsel, he will respond to the court’s inquiry in the
negative. The defendant further maintains that, in light
of this ambiguity, this court may consult extratextual
evidence of the statute’s meaning, such as its legislative
history, prior judicial decisions and the laws of other
states, which, according to the defendant, support his
reading of the statute.4
   As in all cases of statutory interpretation, we begin
our analysis with the pertinent statutory language. Sec-
tion 54-1j (a) provides that the court shall not accept
a guilty plea without first addressing the defendant per-
sonally to ensure that he fully understands that, if he
is not a United States citizen, his conviction may have
certain enumerated immigration consequences under
federal law, and, further, if the defendant has not dis-
cussed these possible consequences with his attorney,
the court shall permit him to do so before accepting
his plea offer. Section 54-1j (c) provides that, if the court
fails to comply with the requirements of subsection (a),
and the defendant can demonstrate that his conviction
may have one of the enumerated immigration conse-
quences, the court, upon motion of the defendant within
three years of the plea, shall vacate the judgment and
permit the defendant to withdraw his guilty plea and
enter a plea of not guilty.
   Thus, by its terms, ‘‘[§] 54-1j (a) permits a court to
accept a defendant’s plea only if the court conducts a
plea canvass during which . . . (1) the court person-
ally addresses the defendant and (2) the court deter-
mines that the defendant understands fully the possible
immigration consequences that may result from enter-
ing a plea.’’ State v. James, 139 Conn. App. 308, 313,
57 A.3d 366 (2012). The defendant maintains, however,
that § 54-1j imposes a third requirement, namely, that
the trial court must inquire directly of the defendant as
to whether he has discussed with counsel the possible
immigration consequences of pleading guilty. In the
defendant’s view, this requirement inheres in the lan-
guage directing the court to allow the defendant the
opportunity to have such a discussion if he has not
already done so.
   As the defendant acknowledges, however, the Appel-
late Court rejected this very argument in State v. James,
supra, 139 Conn. App. 313–14, concluding that § 54-1j
(a), by its plain terms, does not require that the trial
court determine whether the defendant has discussed
with counsel the possible immigration consequences
of a guilty plea. Although acknowledging that an attor-
ney has a well established and independent duty to
advise a client about those possible consequences of
pleading guilty; id., 313 n.1; the Appellate Court rejected
the contention that § 54-1j (a) was a source of that duty,
stating in relevant part: ‘‘We do not read [§ 54-1j (a)]
. . . as requiring defense counsel to advise the defen-
dant of the possible immigration consequences of enter-
ing a plea5 or as requiring that the court specifically
inquire as to whether defense counsel advised the
defendant of the possible immigration consequences
of entering a plea. Rather, we read [the] conditional
language [at issue] to direct the court, before accepting
a plea, to provide the defendant an opportunity to dis-
cuss with defense counsel the possible immigration
consequences of entering a plea if the court is made
aware that the defendant has not [previously] discussed
those immigration consequences with defense coun-
sel.’’ (Footnote altered.) Id., 313–14.
   We agree with the Appellate Court that § 54-1j (a)
does not purport to require the trial court to inquire
directly of the defendant as to whether he has spoken
with counsel about the possible immigration conse-
quences of pleading guilty before the court accepts
the defendant’s guilty plea. Well established rules of
statutory construction compel this conclusion, chief
among them the bedrock principle that the legislature
is fully capable of enacting legislation consistent with
its intent, particularly in the area of criminal procedure.
See, e.g., State v. Fernando A., 294 Conn. 1, 101, 981
A.2d 427 (2009) (Palmer, J., dissenting in part) (‘‘[a]
review of other criminal procedure statutes demon-
strates that, when the legislature has desired to impose
specific requirements on the conduct of a pretrial hear-
ing, it has said so explicitly’’ [internal quotation marks
omitted]); Fedus v. Planning & Zoning Commission,
278 Conn. 751, 771 n.17, 900 A.2d 1 (2006) (legislature
knows how to enact legislation consistent with its
intent). Thus, we may assume that, if the legislature
had intended to require the trial court to determine that
the defendant had discussed with counsel the possible
immigration consequences of pleading guilty, it would
have indicated such an intent explicitly, in the same
manner that it directed the trial court to determine that
the defendant fully understood those consequences. ‘‘It
is not the province of this court, under the guise of
statutory interpretation, to legislate such a policy, even
if we were to agree with the [defendant] that it is a
better policy than the one endorsed by the legislature
as reflected in its statutory language.’’ DiLieto v. County
Obstetrics & Gynecology Group, P.C., 316 Conn. 790,
803–804, 114 A.3d 1181 (2015); see also State v.
Whiteman, 204 Conn. 98, 103, 526 A.2d 869 (1987) (‘‘[i]t
is not the function of courts to read into clearly
expressed legislation provisions [that] do not find
expression in its words’’ [internal quotation marks
omitted]).
  Our interpretation finds support in the fact that,
under subsection (c) of § 54-1j, a conviction may be
vacated only ‘‘[i]f the court fail[ed] to address the defen-
dant personally [to] determine that [he] fully under-
stands the possible consequences of [his] plea, as
required in subsection (a) of [§ 54-1j] . . . .’’ Once
again, we may presume that, if the legislature had
intended to allow a conviction to be set aside for any
other reason, it would have indicated such intent
explicitly.
    In reaching our determination, we are also mindful
‘‘that the jurisdiction of the sentencing court terminates
once a defendant’s sentence has begun and that a court
may not take action affecting a defendant’s sentence
unless it expressly has been authorized to act.’’
(Emphasis added.) State v. Lawrence, 281 Conn. 147,
154, 913 A.2d 428 (2007). In light of this limitation on
the court’s jurisdiction, we previously have stated that
‘‘[t]he only reasonable interpretation [of § 54-1j (a)] is
that a court has jurisdiction [to vacate a conviction]
only if the conditions expressly provided [thereunder]
are satisfied.’’ State v. Ramos, 306 Conn. 125, 140, 49
A.3d 197 (2012). As we have explained, § 54-1j (c) autho-
rizes the trial court to vacate a conviction only if the
court failed to determine that the defendant understood
that pleading guilty may adversely affect his immigra-
tion status and, within three years following the accep-
tance of the plea, the defendant moves to vacate his
conviction upon a showing that the conviction may
result in one or more of the possible immigration conse-
quences enumerated in § 54-1j (a). Because the trial
court’s canvass of the defendant in the present case
complied with the requirements of § 54-1j (a), the trial
court properly denied the defendant’s motion to vacate.6
  The defendant nonetheless argues that this court’s
decision in State v. Hall, 303 Conn. 527, 35 A.3d 237
(2012), supports his contention that the trial court was
required to ascertain from him whether he had dis-
cussed with counsel the possible immigration conse-
quences of pleading guilty. Specifically, the defendant
relies on this court’s statement in Hall that ‘‘the statute,
on its face, turns on communication between the defen-
dant and his attorney about immigration consequences’’
and the statement that, ‘‘based on the text of the statute,
the legislature was primarily concerned with ensuring
that defendants engage in a conversation with their
counsel, not the court, regarding the immigration conse-
quences of guilty pleas.’’ (Emphasis omitted.) Id., 536.
We disagree that the quoted language, when considered
in context, supports the defendant’s contention.
   In Hall, the defendant, Osibisa Hall, claimed that,
under § 54-1j (c), the trial court’s failure to address
him personally during the plea canvass—the court had
addressed his attorney instead—to determine whether
he understood the immigration consequences of his
plea required that his conviction be vacated and that he
be allowed to withdraw his guilty plea. See id., 530–32.
Before accepting Hall’s plea, the trial court had asked
whether there were any immigration issues to be con-
cerned about, and counsel had responded that there
were but that he had discussed them with Hall and that
Hall understood them. See id., 530–31. The state also
advised the court during the hearing that Hall was to
be deported after serving his sentence. See id., 531–32.
In light of these facts, this court concluded that the
trial court had substantially complied with the basic
tenets of § 54-1j (a), which was all that the statute
required under State v. Malcolm, 257 Conn. 653, 778
A.2d 134 (2001). See State v. Hall, supra, 303 Conn.
533–36; see also State v. Malcolm, supra, 662 (‘‘only
substantial compliance with [§ 54-1j (a)] is required to
validate a defendant’s guilty plea’’).
   In reaching our determination, we rejected Hall’s con-
tention ‘‘that [a 2003] amendment to § 54-1j (a) subse-
quent to our decision in Malcolm require[d] us to revisit
the substantial compliance standard.’’ State v. Hall,
supra, 303 Conn. 534. In so doing, we explained that,
‘‘[p]rior to the 2003 amendment; see Public Act 2003,
No. 03-81, § [1 (P.A. 03-81)]; the statute provided that
[t]he court shall not accept a plea of guilty or nolo
contendere from any defendant in any criminal proceed-
ing unless the court advises him of the following: If you
are not a citizen of the United States, you are hereby
advised that conviction of the offense for which you
have been charged may have the consequences of
deportation, exclusion from admission to the United
States, or denial of naturalization, pursuant to the laws
of the United States. . . . General Statutes (Rev. to
2003) § 54-1j (a). As a result of the amendment, rather
than requiring the court to advise the defendant of the
potential immigration consequences of his plea, the
statute requires the court to [address] the defendant
personally and [to determine] that the defendant fully
understands [those potential consequences] . . . .’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Hall, supra, 534. Hall, however, argued that
the 2003 amendment also ‘‘require[d] the court in all
circumstances to direct its immigration inquiry to the
defendant himself, not his attorney . . . .’’ (Internal
quotation marks omitted.) Id. In addressing this argu-
ment, we acknowledged ‘‘that § 54-1j, as amended,
places an additional burden on the court to ascertain
the defendant’s understanding of the potential conse-
quences of his plea . . . .’’ Id., 534–35. We also empha-
sized that the better practice for trial courts is ‘‘full
and literal compliance with the statute.’’ Id., 538. We
concluded, however, that the purpose of the statute—
‘‘to warn a defendant of possible immigration conse-
quences from a guilty plea’’—remained the same follow-
ing the amendment and that, just as before, ‘‘rather than
demanding that trial courts instruct defendants on the
intricacies of immigration law, [the statute] seeks only
to put defendants on notice that their resident status
could be implicated by the plea.’’ (Internal quotation
marks omitted.) Id., 535.
   In light of the purpose of § 54-1j, we concluded that
the trial court had substantially complied with that stat-
utory provision because the record revealed ‘‘that [Hall]
was adequately warned that his immigration status
could be implicated by his guilty pleas. In response to
the court’s inquiry, defense counsel stated on the record
that he had informed [Hall] about potential immigration
issues and that [Hall] understood the possible conse-
quences of his pleas. The trial court properly relied
[on] these representations by defense counsel.’’ Id., 536.
Such reliance, we observed, was also consistent with
the trial court’s duty under § 54-1j (a) to allow the defen-
dant time to discuss the immigration consequences of a
guilty plea with counsel if the defendant has not already
done so. Id. That provision, we noted, reflects that ‘‘the
legislature was primarily concerned with ensuring that
defendants engage in a conversation with their counsel,
not the court, regarding the immigration consequences
of guilty pleas.’’ Id.
   Contrary to the defendant’s contention, however, our
observation concerning the legislature’s understanding
of the trial court’s role in effectuating the policy
reflected in § 54-1j was intended simply to underscore
the reasonableness of the trial court’s reliance on
defense counsel’s representations regarding Hall’s
understanding of the immigration consequences of his
plea, because it was the duty of counsel, not the trial
court, to apprise Hall of those consequences. Indeed,
the right to the effective assistance of counsel guaran-
teed by the sixth amendment to the United States consti-
tution requires defense counsel to advise a defendant
about the possible immigration consequences of plead-
ing guilty whenever that defendant considers entering
such a plea. See, e.g., Padilla v. Kentucky, 559 U.S. 356,
367, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010) (‘‘[a]uthori-
ties of every stripe—including the American Bar Associ-
ation, criminal defense and public defender organi-
zations, authoritative treatises, and state and city bar
publications—universally require defense attorneys to
advise as to the risk of deportation consequences for
[noncitizen] clients [during plea negotiations]’’ [internal
quotation marks omitted]); Budziszewski v. Commis-
sioner of Correction, 322 Conn. 504, 506–507, 142 A.3d
243 (2016) (‘‘the federal constitution’s guarantee of
effective assistance of counsel requires criminal
defense counsel to accurately advise a noncitizen client
of the immigration consequences of pleading guilty to
a crime, as described in federal law’’).
   We note, moreover, our observation in Hall; see State
v. Hall, supra, 303 Conn. 535 n.7; that the 2003 amend-
ment to § 54-1j, which added the language at issue in
this appeal, appears to have been enacted in response
to two Appellate Court decisions, namely, State v. Webb,
62 Conn. App. 805, 813–14, 772 A.2d 690 (2001), and
State v. Irala, 68 Conn. App. 499, 518–21, 792 A.2d 109,
cert. denied, 260 Conn. 923, 797 A.2d 519, cert. denied,
537 U.S. 887, 123 S. Ct. 132, 154 L. Ed. 2d 148 (2002),
neither of which supports the defendant’s interpretation
of the statute. As we previously discussed, prior to the
2003 amendment, § 54-1j (a) provided that a ‘‘court shall
not accept a plea . . . unless the court advises’’ the
defendant that if he was not a citizen of this country, his
conviction ‘‘may have the consequences of deportation,
exclusion from admission to the United States, or denial
of naturalization, pursuant to the laws of the United
States.’’ (Emphasis added; internal quotation marks
omitted.) General Statutes (Rev. to 2003) § 54-1j (a).
   In Webb, the defendant, Delroy Anthony Webb,
argued that the term ‘‘advises,’’ as used in the preamend-
ment version of the statute, ‘‘required the court to
actively interact with the defendant and to engage in
a colloquy to ensure that he fully underst[ands] the
deportation consequences of his guilty plea . . . .’’
State v. Webb, supra, 62 Conn. App. 813. Although the
Appellate Court rejected this claim, the legislature
apparently agreed with it because, shortly thereafter,
it amended § 54-1j (a) to require, in language nearly
identical to the language the Appellate Court had used
to describe Webb’s claim, that the trial court actively
interact with a defendant during the plea canvass to
ensure that the defendant fully understands the possible
immigration consequences of pleading guilty. See P.A.
03-81, § 1, codified at General Statutes (Rev. to 2005)
§ 54-1j (a).
   In State v. Irala, supra, 68 Conn. App. 499, the Appel-
late Court rejected a claim that the trial court had misled
the defendant, Fanny Irala, by informing her, in accor-
dance with the preamendment version of § 54-1j (a),
that, if she was not a citizen, her conviction ‘‘could’’
result in her deportation; (emphasis omitted) id., 519;
when, in fact, under federal immigration law, her con-
viction was certain to result in her deportation. See id.
In rejecting Irala’s claim, the Appellate Court, relying
on State v. Malcolm, supra, 257 Conn. 663–64, held that
the preamendment version of § 54-1j did not require
trial courts to ‘‘instruct defendants on the intricacies
of immigration law, [but sought] only to put defendants
on notice that their resident status could be implicated
by the plea. . . . [T]he statute’s purpose [was] simply
to recognize that this collateral consequence [of a guilty
plea] is of such importance that the defendant should
be informed of its possibility. . . . The onus rests . . .
with the defendant and her counsel to determine the
final result applicable to her situation under federal
immigration law before entering a plea.’’ (Citations
omitted; emphasis added; footnote omitted; internal
quotation marks omitted.) State v. Irala, supra, 520.
When read in light of Irala, the 2003 amendment requir-
ing the court to inform defendants that they have the
right to discuss with counsel the immigration conse-
quences of pleading guilty if they have not already done
so is properly understood as a codification of the princi-
ple, applied in Irala, that it is primarily the role of
counsel to provide such advice, not the role of the
court.7
  We note, finally, that the scant legislative history sur-
rounding the 2003 amendment does not support the
defendant’s interpretation of the amendment but,
instead, suggests that it was enacted solely to reduce
the number of habeas cases in which the petitioners
claimed not to have understood the immigration impli-
cations of pleading guilty. Such a reduction was to be
achieved by requiring defendants, when entering a
guilty plea, to state for the record their understanding
that it may adversely impact their immigration status.
Dana Clark, who testified in support of the proposed
legislation on behalf of the Office of the Chief Public
Defender, stated in relevant part: ‘‘This bill would
require the court to ascertain whether a defendant
understands the possible immigra[tion] consequences
prior to pleading guilty or nolo contendre in a crimi-
nal proceeding.
   ‘‘Currently there is no requirement that the court
ascertain whether the defendant understands the immi-
gration ramifications [of pleading guilty]. As it stands
now, the court is required . . . only to advise the defen-
dant that if he or she is not a citizen of the United States
. . . certain immigration consequences [may ensue].
  ‘‘Since the court is already required to give this
advice, the only substantial change would be that the
court asks the defendant a question, which requires an
answer, instead of simply making a statement about
the consequences.
                           ***
  ‘‘By requiring the court to ascertain affirmatively that
the defendant understands the possible consequences
on the record, the defendant would no longer be able
to request that the judgment be vacated or the plea
withdrawn by way of a writ of habeas corpus on the
ground that he or she did not understand the immigra-
tion consequences.
   ‘‘This door would be closed because the defendant’s
affirmative acknowledgment of his or her understand-
ing of the consequences would be on the record. . . .
   ‘‘Passage of [the proposed legislation] would result
in a decrease in the number of habeas corpus petitions
brought before the court that allege that [a] plea was
not voluntary. This decrease in the number of petitions
filed would provide the Habeas Unit [of] the Office of
[the] Chief Public Defender more time to devote to
other petitions in the system, which is already so [over-
burdened].’’ Conn. Joint Standing Committee Hearings,
Judiciary, Pt. 7, 2003 Sess., pp. 2163–64. Thus, contrary
to the defendant’s assertion, the legislative history is
fully consistent with our conclusion that the 2003
amendment was not intended to impose any require-
ments on the trial court apart from the ones expressly
provided therein.8
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The plaintiff appealed to the Appellate Court from the judgment of the
trial court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     General Statutes § 54-1j (a) provides: ‘‘The court shall not accept a plea
of guilty or nolo contendere from any defendant in any criminal proceeding
unless the court first addresses the defendant personally and determines
that the defendant fully understands that if the defendant is not a citizen
of the United States, conviction of the offense for which the defendant has
been charged may have the consequences of deportation or removal from
the United States, exclusion from readmission to the United States or denial
of naturalization, pursuant to the laws of the United States. If the defendant
has not discussed these possible consequences with the defendant’s attor-
ney, the court shall permit the defendant to do so prior to accepting the
defendant’s plea.’’
   General Statutes § 54-1j (c) provides: ‘‘If the court fails to address the
defendant personally and determine that the defendant fully understands
the possible consequences of the defendant’s plea, as required in subsection
(a) of this section, and the defendant not later than three years after the
acceptance of the plea shows that the defendant’s plea and conviction may
have one of the enumerated consequences, the court, on the defendant’s
motion, shall vacate the judgment, and permit the defendant to withdraw
the plea of guilty or nolo contendere, and enter a plea of not guilty.’’
   Unless otherwise noted, all references to § 54-1j are to the current revision
of the statute.
   3
     A defendant pleading guilty under the Alford doctrine neither admits
guilt nor protests innocence, but merely acknowledges that the state can
produce evidence that would be sufficient to obtain a conviction. See North
Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
   4
     ‘‘When construing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the meaning of the statutory
language . . . . In seeking to determine that meaning, General Statutes § 1-
2z directs us first to consider the text of the statute itself and its relationship
to [the broader statutory scheme]. If, after examining such text and consider-
ing such relationship, the meaning of such text is plain and unambiguous
and does not yield absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in context, is susceptible
to more than one reasonable interpretation. . . . When a statute is not plain
and unambiguous, we also look for interpretive guidance to the legislative
history and circumstances surrounding its enactment, to the legislative pol-
icy it was designed to implement, and to its relationship to existing legislation
and common law principles governing the same general subject matter
. . . .’’ (Internal quotation marks omitted.) State v. Pond, 315 Conn. 451,
466–67, 108 A.3d 1083 (2015). Furthermore, whether § 54-1j (a) required the
trial court to inquire directly of the defendant as to whether he had spoken
to counsel about the possible immigration consequences of pleading guilty
before the court accepted his plea presents an issue of statutory construction
over which our review is plenary.
   5
     The court in James made clear that it was not suggesting that defense
counsel has no duty to advise an accused of the immigration consequences
of a guilty plea but, rather, that § 54-1j is not the source of that duty. State
v. James, supra, 139 Conn. App. 313 n.1.
   6
     We note, moreover, that, even if we were to agree with the defendant
that § 54-1j (a) is susceptible of more than one reasonable interpretation, the
principle of legislative acquiescence would counsel against the construction
advanced by the defendant. See, e.g., State v. Flemke, 315 Conn. 500, 512,
108 A.3d 1073 (2015) (‘‘[o]nce an appropriate interval to permit legislative
reconsideration has passed without corrective legislative action, the infer-
ence of legislative acquiescence places a significant jurisprudential limitation
on our own authority to reconsider the merits of our earlier decision’’
[internal quotation marks omitted]). State v. James, supra, 139 Conn. App.
308, which rejected a claim identical to the defendant’s; id., 313–14; was
decided by the Appellate Court four and one-half years ago, enough time
to give rise to an inference that the legislature does not disapprove of the
Appellate Court’s interpretation of § 54-1j. See, e.g., Rivera v. Commissioner
of Correction, 254 Conn. 214, 252, 756 A.2d 1264 (2000) (six year interval
without legislative action supported inference of legislative acquiescence).
   7
     The defendant also contends that we should construe § 54-1j (a) as
directing trial courts to inquire whether a defendant has discussed the
possible immigration consequences of pleading guilty with counsel because
statutes in several other jurisdictions require that the court allow time for
a defendant to have such a discussion only upon the defendant’s request.
The defendant asserts that the absence of any such ‘‘ ‘upon request’ language
. . . from § 54-1j (a) strongly suggests that the onus is on the court, rather
than [on] the defendant, to ensure that the defendant has had adequate time
to speak with counsel about immigration consequences.’’ We will not read
into § 54-1j requirements that are not contained therein merely because
other states have chosen different language to effectuate the same policy.
We note, moreover, that the statutes that the defendant cites are arguably
less protective of noncitizen defendants because, unlike § 54-1j (a), they do
not require courts to determine that a defendant fully understands that
pleading guilty may result in his deportation or inability to later reenter the
country; instead, they merely require that the court advise the defendant
that such consequences may ensue from the entry of a guilty plea.
   8
     Having concluded that, under § 54-1j, the trial court is not required to
ask a defendant whether he has consulted with counsel about the possible
immigration consequences of his guilty plea when that defendant has
informed the court that he understands those possible consequences, we
nevertheless believe that it is a good practice to make such an inquiry. Thus,
we therefore encourage our trial courts to do so.